Citation Nr: 1813536	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-24 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge sitting at the RO at which the record was held open.  Thereafter, the Board received a medical opinion from the Veteran's audiologist.  Waiver of initial RO consideration is presumed given the date of the substantive appeal.  See 38 U.S.C. § 7105(e).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not related to service.

2.  The Veteran experienced tinnitus during service and has experienced tinnitus since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss

The Veteran contends that he has hearing loss that is due to service.  Specifically, he states that he was exposed to loud noise from weapons fire, helicopters, and using an auger to drill holes while in the signal corps.  He states that he endured all of this was done without the benefit of hearing protections.

In assessing whether service connection is warranted, the Board must first resolve whether the Veteran has current hearing impairment as defined in 38 C.F.R. § 3.385.

The Veteran was first afforded a VA examination in January 2013.  The examiner found that the pure tone threshold results were invalid for rating purposes because of poor inter-test reliability.  She stated that the Veteran's responses to pure tone stimuli were inconsistent despite reinstruction and speech results were obtained at a much lower level than pure tones would indicate.  Speech discrimination scores were 100 percent bilaterally.

The Veteran submitted an April 2013 hearing test from Acoustic-Audio Services. 




HERTZ


April 2013
500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
35
35
30
35
35
 
Speech discrimination scores were 92 percent for the right ear and 96 percent for the left ear.

Because three or more pure tone thresholds at the 500, 1000, 2000, 3000, and 4000 Hertz levels were 26 decibels or more, this shows hearing impairment under 38 C.F.R. § 3.385.  Further the speech discrimination score for the right ear may also show hearing impairment, though it is unclear whether the Maryland CNC wordlist was used for the speech discrimination testing as required by 38 C.F.R. § 3.385.

These results are not so different from those found during the June 2014 VA examination, during which the following pure tone thresholds were found:





HERTZ


June 2014
500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
20
15
15
25
35

Speech discrimination scores were 96 percent bilaterally.  

The results of the June 2014 VA examination do not show hearing impairment for VA purposes; however, when looking at the evidence as a whole including the April 2013 results, the Board finds that the Veteran has hearing impairment for VA purposes when resolving reasonable doubt in his favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Further, as a whole, the examination reports reveal that this hearing loss results in the Veteran having difficulty hearing in crowds, at training sessions, and having to have the television louder.

Having found that the Veteran has a current disability for VA purposes, the Board must next determine whether that disability is related to service.  This begins by reviewing the audiological testing conducted during service.

Upon entry into and separation from service, the Veteran's hearing loss was tested as part of his medical examination.  During the late 1960s when the Veteran served, two measurements were used to test hearing loss, the American Standards Association (ASA) standards and International Standards Organization-American National Standards Institute (ISO-ANSI).  If the type of test is not indicated, it is assumed that the results are ASA prior to 1969, and ISO-ANSI from 1969 and later.  See VBA Manual, M21-1, III.iv.4.D.2.c. (changes in audiological testing methods).  

AT the October 1967 entrance examination, pure tone thresholds were as follows:




HERTZ


Oct. 1967
500
1000
2000
3000
4000
RIGHT
15
10
0
NA
10
LEFT
5
10
10
NA
10

Conversion to the currently-used ISO-ANSI measurements would be as follows:




HERTZ


Oct. 1967
500
1000
2000
3000
4000
RIGHT
30
20
10
NA
15
LEFT
20
20
20
NA
15

When the Veteran left service, pure tone thresholds were recorded as follows:




HERTZ


April 1969
500
1000
2000
3000
4000
RIGHT
35
20
10
NA
14
LEFT
34
25
15
NA
18

Although hearing loss was not shown at the time the Veteran completed active duty, the Board notes that a threshold shift did occur during service and will look to the medical opinions of record to determine whether the Veteran's hearing loss is related to service.

The January 2013 examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss without resort to mere speculation because of the inconsistent responses and speech results not matching pure tone results.  She suggested that the Veteran be rested.

The next opinion of record is from the June 2014 examiner.  After examination, she opined that the Veteran's hearing loss was less likely than not related to service.   She stated that the separation examination showed a mild loss in both ears at the 250 and 500 Hertz levels, but otherwise showed hearing to be within normal limits.  This decrease in hearing at the low frequencies is not associated with damage from loud noise exposure, as the Veteran is claiming.  Rather, the higher frequencies are typically affected by loud noise were unchanged from the entrance examination.   This suggests that acoustic trauma did not occur during service. 

In November 2016, the Veteran's private audiologist who conducted the April 2013 examination submitted an opinion.  He opined that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  She noted his military occupational specialty as a Signal Coreman, his duty station in the vicinity of the Korean Demilitarized Zone, and his exposure to mortar fire.  She also noted that the Veteran reported no noise exposure in either his recreational or vocational lifestyles.  

The Board finds that the June 2014 examiner's opinion is the most persuasive.  She accurately recited the Veteran's medical history, explained the type of hearing loss associated with noise exposure (hearing loss at higher frequencies), and noted that hearing loss noted only at the lower frequencies was not due to the type of noise exposure claimed by the Veteran.  The Board also notes that the June 2014 examiner had the opportunity to review the results of the April 2013 examination by the private audiologist.

By contrast, the Veteran's private audiologist only recited the noise exposure claimed by the Veteran and reported lack of noise exposure after service.  There was no explanation as to the etiological mechanism between the claimed noise exposure and the current hearing loss more pronounced at lower frequencies.  Thus, the private audiologist's opinion is not as convincing as the June 2014 examiner's opinion.

As a result, the Board finds that the medical evidence of record demonstrates that the Veteran's hearing loss is less likely than not related to service, and service connection is no warranted.

As a final matter, the Board notes that the Veteran authorized VA to obtain private treatment records from NIPSCO.  VA made at least two phone calls to NIPSCO and in April 2012 sent NIPSCO a letter requesting medical records.  The Board finds that this documents at least two requests to obtain these private medical records.  However, in any event, the Board finds that there is no reasonable possibility that further attempts to obtain records from NIPSCO would substantiate the claim.  38 C.F.R. § 3.159(d).  The Board is denying this claim because the medical opinions of record, on balance, demonstrate that it is less likely than not that the Veteran's hearing loss is related to service.  At the Board hearing, the Veteran identified his private audiologist, from whom VA received records, as being able to provide an opinion and did not identify any other sources from which VA may obtain a medical opinion regarding the etiology of his hearing loss.  At that time, the Veteran was in the best position to identify outstanding private records that could substantiate his claim and would have identified NIPSCO records as a potential source if they would help him establish his claim.  Therefore, the Board finds that there is no reasonable possibility that NIPSCO records would substantiate the claim.

Tinnitus

The Veteran has reported that he had tinnitus in service and during service.  He is competent to relate symptoms such as ringing in the ears.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has contended noise exposure during service from weapons fire, helicopters, and using an auger to drill holes while in the signal corps without the benefit of hearing protection.  

For purposes of this claim, and unlike the hearing loss claim that was a complex medical issue, the Veteran's lay statements are sufficient to establish the current diagnosis and in-service event elements of service connection.  The only question left to resolve is whether the Veteran's tinnitus is related to service.  In this case, though not always required when adjudicating claims of service connection for tinnitus, there are several medical opinions of record.

The January 2013 VA examiner stated that the Veteran's tinnitus was less likely than not related to service because it began after service.  This is inconsistent with the Veteran's Board testimony.

The June 2014 examiner also stated that tinnitus was less likely than not related to service based on what she describes as limited occupational noise exposure and lack of notation of tinnitus in STRs.  The rationale was the same as for the hearing loss questions as to high versus low frequency hearing loss.  However, this does not seem relevant to the cause of tinnitus question, but rather to whether a tinnitus diagnosis is present.  The Board has already found that the Veteran has tinnitus by virtue of his lay statements.  Thus, the June 2014 examiner's opinion is not helpful in evaluating the claim for service connection for tinnitus.

The Veteran's private audiologist has also submitted a November 2016 opinion.  Therein, the audiologist opined that the Veteran's tinnitus was at least as likely as not related to service.  She noted his military occupational specialty as a Signal Coreman, his duty station in the vicinity of the Korean Demilitarized Zone, and his exposure to mortar fire.  She also noted that the Veteran reported no noise exposure in either his recreational or vocational lifestyles.

The private audiologist's opinion is the best medical evidence of record as to the etiology of the Veteran's tinnitus.  In supporting her opinion, she noted the Veteran's lay statements as to his symptoms and sources of noise exposure, both of which are extremely important to consider when evaluating claims for service connection for tinnitus.  In the Board's experience, these are the most important factors when evaluating claims for service connection for tinnitus.  She then related these to the current diagnosis of tinnitus.  

By contrast, the VA examiners did not explore the Veteran's statements as to his tinnitus and, in the rationale provided, at least implicitly seemed to question whether the Veteran had tinnitus at all.  Because of the unique nature of tinnitus, such opinions are not helpful in resolving the claim.

Therefore, as the most convincing medical evidence of record with regard to the issue supports the conclusion that it is at least as likely as not that the Veteran's tinnitus is related to service.  Thus, after resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


